DETAILED ACTION
This is on the merits of Application No. 17/020204, filed on 09/14/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/14/2020 and 03/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engagement end defining a non-flat end, the non-flat end of the coupling interface defining an angular end, a geared spline, a key joint, and a single geared spline must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 is objected to because of the following informalities:  Claim 8 line 4 states “wherein the a maximum lateral distance” and should state --a maximum lateral distance--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 10-11, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “wherein the coupling interface defines an engagement end at which the coupling assembly initially connects to the second rotatable shaft when selectively connected together”. It is unclear what the “engagement end” refers to. Claim 2, on which 3 depends on, defines the coupling interface as portions of the first and second shaft. Is the engagement end meant to relate to the portion of the second rotatable shaft? And to which “end” is this referring to? A radial end? Axial end? A review of the drawings only shows flat surfaces somehow interacting with each other. As best understood, the engagement end is the connection between the coupling assembly and any of the rotatable shafts. 
Claim 8 states “wherein the stop wall of the housing comprises a first stop wall… and a second stop wall”. It is unclear how a wall can comprise multiple walls. 
Claim 10 states “wherein the coupling interface defines a geared spline”. There is a lack of antecedent basis for this limitation. It appears this should depend on claim 2.
Claim 11 states “wherein the coupling interface defines a key joint or a single geared spline”. Claim 11 depends on claim 10 which already states that there is a geared spline. It is unclear how there can be both a key joint and a geared spline. It is also unclear what is meant by “a single geared spline”. A review of the drawings show no structure relating to these connections.
Claim 15 states “wherein the input shaft is connected to a turbine assembly; a rotatable input shaft”. The first instance of “the input shaft” lacks antecedent basis. Second, it is unclear if this is the same as the rotatable input shaft or a different shaft. As best understood, they are the same shaft.
Claim 18 states “an actuation system connectable to the outer race of the bearing assembly”. The term “the outer race” lacks antecedent basis. It is unclear what this is referring to. It appears claim 18 should depend on claim 17.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6079539 to Fetcho et al.
Fetcho discloses:
(Claim 1) A driveline system (Fig. 1), the driveline system comprising: a first rotatable shaft (Fig. 4 140a) extended along a lateral direction; a second rotatable shaft (Fig. 4 140b) extended along the lateral direction, wherein the second rotatable shaft is separable along the lateral direction from the first rotatable shaft; and a coupling assembly (142) moveable along the lateral direction, wherein the coupling assembly is connected to the first rotatable shaft, and further wherein the coupling assembly is selectively connectable to the second rotatable shaft (see Figs. 3 and 4).
(Claim 2) wherein a coupling interface is defined at a portion of the first rotatable shaft (Fig. 5 141a), and further wherein the coupling interface is defined at a portion of the second rotatable shaft at which the coupling assembly is selectively connectable (Fig. 5 141b).
(Claim 3) wherein the coupling interface defines an engagement end at which the coupling assembly initially connects to the second rotatable shaft when selectively connected together, and wherein the engagement end defines a non-flat end of the coupling interface (141a and 141b are splines and therefore are non-flat ends of the coupling interface).
(Claim 4) wherein the non-flat end of the coupling interface defines an angular end (see splines 141a and 141b).
(Claim 5) further comprising: an actuation system (168, 160, 159, 158, 157a, 157b) connectable to the coupling assembly, wherein the actuation system is configured to provide lateral movement to the coupling assembly, and wherein the lateral movement is sufficient to selectively connect the coupling assembly to the first rotatable shaft and the second rotatable shaft (see Figs. 3 and 4).
(Claim 6) further comprising: a housing surrounding the coupling assembly, wherein the housing surrounds at least a portion of the first rotatable shaft and a portion of the second rotatable shaft at which the coupling assembly is selectively connectable (Fig. 5 see housing surrounding assembly).
(Claim 7) wherein the housing comprises a stop wall (Fig. 5 see walls extending towards shafts) extended at least partially radially relative to the rotatable shafts, and wherein the stop wall is positioned laterally next to the coupling assembly, the stop wall separated from the coupling assembly by a lateral distance corresponding at least to a distance sufficient to allow lateral movement of the coupling assembly to selectively connect to the first rotatable shaft and the second rotatable shaft (See Figs. 3 and 4).
(Claim 8) wherein the stop wall of the housing comprises a first stop wall positioned next to a first end of the coupling assembly and a second stop wall positioned next to a second end of the coupling assembly laterally opposite of the first end, wherein the a maximum lateral distance of the first stop wall and the second stop wall each correspond to a maximum lateral displacement of the coupling assembly without disengaging from both of the first rotatable shaft and the second rotatable shaft (See Figs. 3 and 4, never disengages from both).
(Claim 9) wherein a minimum lateral distance of at least one of the first stop wall or the second stop wall corresponds to a minimum lateral displacement of the coupling assembly to engage both of the first rotatable shaft and the second rotatable shaft (See Figs. 3 and 4, never disengages from both).
(Claim 10) wherein the coupling interface defines a geared spline (141a 141b and 142 define geared splines).
(Claim 11) wherein the coupling interface defines a key joint or a single geared spline (141a 141b and 142 define geared splines).
(Claim 12) An apparatus, the apparatus comprising: a first component (140b) providing torque via an output shaft; a second component (140a) receiving torque via an input shaft; and a coupling assembly (Fig. 5 158 142) moveable along a lateral direction, wherein the coupling assembly is connected to one of the output shaft or the input shaft, and further wherein the coupling assembly is selectively connectable to the other of the output shaft or the input shaft (See Figs. 3 and 4).
(Claim 13) wherein the first component comprises a torque system, wherein the torque system comprises one or more of a heat engine, a turbo machine, or an electric machine (Fig. 1 element 12).
(Claim 14) further comprising a housing surrounding the coupling assembly, wherein the housing surrounds at least a portion of the first component and a portion of the second component at which the coupling assembly is selectively connectable (Fig. 5 see housing).

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4595087 to Morisawa et al.
Morisawa discloses:
(Claim 1) A driveline system (Fig. 1), the driveline system comprising: a first rotatable shaft (Fig. 1 element 4) extended along a lateral direction; a second rotatable shaft (Fig. 1 element 3) extended along the lateral direction, wherein the second rotatable shaft is separable along the lateral direction from the first rotatable shaft; and a coupling assembly (Fig. 1 elements 11, 75) moveable along the lateral direction, wherein the coupling assembly is connected to the first rotatable shaft, and further wherein the coupling assembly is selectively connectable to the second rotatable shaft (Fig. 1, Abstract, selectively engages both).
(Claim 2) wherein a coupling interface is defined at a portion of the first rotatable shaft, and further wherein the coupling interface is defined at a portion of the second rotatable shaft at which the coupling assembly is selectively connectable (toothed connection between 11 and 9 and between 11 and 7).
(Claim 3) wherein the coupling interface defines an engagement end at which the coupling assembly initially connects to the second rotatable shaft when selectively connected together, and wherein the engagement end defines a non-flat end of the coupling interface (See teeth 9 and 9a, chamfered edges and teeth that project, making it a non-flat end).
(Claim 4) wherein the non-flat end of the coupling interface defines an angular end (Teeth will have some amount of angle).
(Claim 5) further comprising: an actuation system (Fig. 1 elements 71, 80) connectable to the coupling assembly, wherein the actuation system is configured to provide lateral movement to the coupling assembly, and wherein the lateral movement is sufficient to selectively connect the coupling assembly to the first rotatable shaft and the second rotatable shaft (Fig. 1, Abstract, selectively engages both).
(Claim 6) further comprising: a housing (Fig. 1 element 1) surrounding the coupling assembly, wherein the housing surrounds at least a portion of the first rotatable shaft and a portion of the second rotatable shaft at which the coupling assembly is selectively connectable.
(Claim 7) wherein the housing comprises a stop wall (Fig. 1 element 1e) extended at least partially radially relative to the rotatable shafts, and wherein the stop wall is positioned laterally next to the coupling assembly, the stop wall separated from the coupling assembly by a lateral distance corresponding at least to a distance sufficient to allow lateral movement of the coupling assembly to selectively connect to the first rotatable shaft and the second rotatable shaft (See Fig. 1, wall allows lateral movement).
(Claim 8) wherein the stop wall of the housing comprises a first stop wall (Fig. 1 element 1e) positioned next to a first end of the coupling assembly and a second stop wall (Fig. 1 element 120) positioned next to a second end of the coupling assembly laterally opposite of the first end, wherein the a maximum lateral distance of the first stop wall and the second stop wall each correspond to a maximum lateral displacement of the coupling assembly without disengaging from both of the first rotatable shaft and the second rotatable shaft (See Fig. 1, never disengages from both).
(Claim 9) wherein a minimum lateral distance of at least one of the first stop wall or the second stop wall corresponds to a minimum lateral displacement of the coupling assembly to engage both of the first rotatable shaft and the second rotatable shaft (See Fig. 1, never disengages from both).
(Claim 10) wherein the coupling interface defines a geared spline (Fig. 1, see geared spline connection between 11 and 7 and between 11 and 9).
(Claim 11) wherein the coupling interface defines a key joint or a single geared spline (Fig. 1, see geared spline connection between 11 and 7 and between 11 and 9).
(Claim 12) An apparatus, the apparatus comprising: a first component (3) providing torque via an output shaft; a second component (4) receiving torque via an input shaft; and a coupling assembly (Fig. 1 elements 11, 75) moveable along a lateral direction, wherein the coupling assembly is connected to one of the output shaft or the input shaft, and further wherein the coupling assembly is selectively connectable to the other of the output shaft or the input shaft (Fig. 1, Abstract, selectively engages both).
(Claim 13) wherein the first component comprises a torque system, wherein the torque system comprises one or more of a heat engine, a turbo machine, or an electric machine (Column 7 ln 17, engine).
(Claim 14) further comprising a housing (1) surrounding the coupling assembly, wherein the housing surrounds at least a portion of the first component and a portion of the second component at which the coupling assembly is selectively connectable.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102017123373 to Quast.
Quast discloses:
(Claim 1) A driveline system (Fig. 1), the driveline system comprising: a first rotatable shaft (Fig. 3A element 31”) extended along a lateral direction; a second rotatable shaft (Fig. 3A element 31’) extended along the lateral direction, wherein the second rotatable shaft is separable along the lateral direction from the first rotatable shaft; and a coupling assembly (Fig. 3A 1A) moveable along the lateral direction, wherein the coupling assembly is connected to the first rotatable shaft, and further wherein the coupling assembly is selectively connectable to the second rotatable shaft (see Figs. 3A and 3B).
(Claim 2) wherein a coupling interface is defined at a portion of the first rotatable shaft (See Fig. 4, 6, teeth portions of 4 and 31’), and further wherein the coupling interface is defined at a portion of the second rotatable shaft at which the coupling assembly is selectively connectable (Fig. 4 teeth portions of 4 and 31”).
(Claim 3) wherein the coupling interface defines an engagement end at which the coupling assembly initially connects to the second rotatable shaft when selectively connected together, and wherein the engagement end defines a non-flat end of the coupling interface (teeth of 31’ and 31”, see Fig. 6 elements 33 and 34).
(Claim 4) wherein the non-flat end of the coupling interface defines an angular end (teeth of 31’ and 31”, see Fig. 6 elements 33 and 34).
(Claim 5) further comprising: an actuation system (Fig. 4 element 2) connectable to the coupling assembly, wherein the actuation system is configured to provide lateral movement to the coupling assembly, and wherein the lateral movement is sufficient to selectively connect the coupling assembly to the first rotatable shaft and the second rotatable shaft (see Figs. 3A and 3B).
(Claim 6) further comprising: a housing surrounding the coupling assembly, wherein the housing surrounds at least a portion of the first rotatable shaft and a portion of the second rotatable shaft at which the coupling assembly is selectively connectable (Fig. 4 see housing surrounding assembly).
(Claim 7) wherein the housing comprises a stop wall (Fig. 4 see walls extending towards shafts) extended at least partially radially relative to the rotatable shafts, and wherein the stop wall is positioned laterally next to the coupling assembly, the stop wall separated from the coupling assembly by a lateral distance corresponding at least to a distance sufficient to allow lateral movement of the coupling assembly to selectively connect to the first rotatable shaft and the second rotatable shaft (See Figs. 3A and 3B).
(Claim 8) wherein the stop wall of the housing comprises a first stop wall positioned next to a first end of the coupling assembly and a second stop wall positioned next to a second end of the coupling assembly laterally opposite of the first end, wherein the a maximum lateral distance of the first stop wall and the second stop wall each correspond to a maximum lateral displacement of the coupling assembly without disengaging from both of the first rotatable shaft and the second rotatable shaft (See Figs. 3A and 3B, never disengages from both).
(Claim 9) wherein a minimum lateral distance of at least one of the first stop wall or the second stop wall corresponds to a minimum lateral displacement of the coupling assembly to engage both of the first rotatable shaft and the second rotatable shaft (See Figs. 3A and 3B, never disengages from both).
(Claim 10) wherein the coupling interface defines a geared spline (Fig. 4 and 6, see spline connection between 31’, 31”, and 4).
(Claim 11) wherein the coupling interface defines a key joint or a single geared spline (Fig. 4 and 6, see spline connection between 31’, 31”, and 4).
(Claim 12) An apparatus, the apparatus comprising: a first component (31”) providing torque via an output shaft; a second component (31’) receiving torque via an input shaft; and a coupling assembly (Fig. 3A element 1) moveable along a lateral direction, wherein the coupling assembly is connected to one of the output shaft or the input shaft, and further wherein the coupling assembly is selectively connectable to the other of the output shaft or the input shaft (See Figs. 3A and 3B).
(Claim 13) wherein the first component comprises a torque system, wherein the torque system comprises one or more of a heat engine, a turbo machine, or an electric machine (Fig. 2 element 19 as applied to Fig. 3A).
(Claim 14) further comprising a housing surrounding the coupling assembly, wherein the housing surrounds at least a portion of the first component and a portion of the second component at which the coupling assembly is selectively connectable (Fig. 4 see housing).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quast in view of Morisawa.
	Quast discloses:
(Claim 15) A torque system, the torque system comprising: a rotatable output shaft (31’) extended along a lateral direction, wherein the input shaft (31”) is connected to a turbine assembly (Fig. 1); a rotatable input shaft (31”) extended along the lateral direction, wherein the input shaft is separable along the lateral direction from the output shaft; and an assembly (1) moveable along the lateral direction, wherein the assembly is connected to one of the input shaft or the output shaft (Fig. 3B), and further wherein the bearing assembly is selectively connectable to the other of the input shaft or the output shaft (Fig. 3A).
(Claim 16) wherein a coupling interface (interface between 4 and teeth of 31’ and 31”) is defined at the portion of the input shaft and the portion of the output shaft at which the assembly is selectively connectable, and further wherein the coupling interface is defined at a housing (1A) surrounding the assembly at least at a portion of the input shaft and the output shaft corresponding to the coupling interface at the portion of the input shaft and the portion of the output shaft at which the assembly is selectively connectable (See Figs. 3A and 3B).
(Claim 18) further comprising: an actuation system (2) connectable to the outer race of the bearing assembly (1A), wherein the actuation system is configured to displace the bearing assembly along the lateral direction, and wherein the lateral displacement selectively connects the assembly to both of the input shaft and the output shaft (Fig. 3A and 3B).
(Claim 19) further comprising: a gear assembly (see Fig. 2 element 14 as applied to Fig. 3A and 3B) comprising the input shaft, wherein the gear assembly is selectively connectable to the output shaft via the assembly.
(Claim 20) wherein the gear assembly comprises an accessory gear assembly, a main gearbox, a power gearbox, a main rotor, a tail rotor, or a transmission assembly (see Fig. 2 element 14 as applied to Fig. 3A and 3B).
Quast does not disclose:
the assembly being a bearing assembly.
(Claim 17) wherein the bearing assembly comprises: an inner race at which the coupling interface is defined; a rolling element configured to transfer loads along one or more of the lateral direction, a radial direction perpendicular to the lateral direction, or combinations thereof; and an outer race, wherein the inner race, the outer race, and the rolling element are configured to displace together along the lateral direction relative to at least one of the input shaft or the output shaft.
Morisawa teaches:
a bearing assembly actuating between two shafts (see Fig. 1 element 75).
(Claim 17) wherein the bearing assembly comprises: an inner race (75a) at which the coupling interface is defined; a rolling element (75) configured to transfer loads along one or more of the lateral direction, a radial direction perpendicular to the lateral direction, or combinations thereof; and an outer race (75b), wherein the inner race, the outer race, and the rolling element are configured to displace together along the lateral direction relative to at least one of the input shaft or the output shaft (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Quast to use the bearing assembly of Morisawa in order to help mitigate the forces applied to the actuator when shifting. As the inner race will rotate and the outer race is attached to a non-rotating component, the use of a bearing will help mitigate the rotational forces being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (US 7975796) discloses a reduced friction differential disconnect for a motor vehicle.
Tagami et al (US 7918324) discloses a driving force interrupting mechanism.
Pugliese et al (US 6598722) discloses a vented integrated wheel end actuator.
Cline (US 6062363) discloses a drive engagement mechanism.
Jarchow et al (US 5052986) discloses a continuous-acting hydrostatic mechanical power-shift transmission with toothed clutches.
Adachi (US 2019/0301540) discloses a transmission.
Sumek (US 2015/0083540) discloses a dog clutch having fluid pressure activated sliding internal gear.
Lim (US 2003/0196865) discloses a power controlling device for four-wheel drive vehicle.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659